Caliioon, J.,
delivered the opinion of the court.
The case of McComb City v. Pike County, 86 Miss., 647, 38 *12South. 721,* has no relevancy to this. This court, on the record before it in this proceeding, is under no necessity, as it was in that case, to interpret the obscure meaning of secs. 6, 7, ch. 119, pp. 154, 155, Laws 1900. That statute is not concerned with the present litigation, because sec. 11 (page 156) of it, provides that it is not in force until adopted by the board of supervisors of the county desiring it, and this has not been done in Lincoln county. The statutes controlling in this record are Code 1892, §§ 2939, 3931, Laws 1897, ch. 16, p. 17, secs. 1-12, 14. Under Code 1892, § 2939, Brookhaven is a “separate road district.” Section 3931, Code, has this clause:— “The taxes so collected on property within a municipality, the streets of which are worked at the expense of the municipal treasury or worked by municipal authority, shall be equally divided between the county road fund and the municipal street fund.” It is perfectly manifest here that the streets of Brook-haven were worked by, and exclusively by, the municipal authority, and it was therefore entitled to the division of the funds it asks.

Affirmed.


 Since overruled. MoComb City & Pike Company, 45 South 871.